             Case 3:19-cv-00064 Document 1 Filed 02/18/19 Page 1 of 6



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS


 STEVEN HIRSCH,

                                Plaintiff,                    Docket No. 3:19-cv-00064

        - against -                                           JURY TRIAL DEMANDED

 NPG OF TEXAS, L.P.

                                Defendant.


                                         COMPLAINT

       Plaintiff Steven Hirsch (“Hirsch” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant NPG of Texas, L.P. (“NPG” or “Defendant”) hereby

alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of Marianne

Benjamin-Williams in Court after being accused of attempted murder of an infant, owned and

registered by Hirsch, a professional photographer. Accordingly, Hirsch seeks monetary relief

under the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
              Case 3:19-cv-00064 Document 1 Filed 02/18/19 Page 2 of 6



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Hirsch is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 280 East 10th Street, Apt.

29, New York, New York 10009.

       6.      Upon information and belief, NPG is a limited partnership duly organized and

existing under the laws of the State of Texas, with a place of business 4140 Rio Bravo Street, El

Paso, Texas 79902. Upon information and belief NPG is registered with the Texas Department of

State Division of Corporations to do business in the State of Texas. At all times material, hereto,

NPG has owned and operated a website at the URL: www.KVIA.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Hirsch photographed Marianne Benjamin-Williams in Court after being accused

of attempted murder of an infant (the “Photograph”). A true and correct copy of the Photograph

is attached hereto as Exhibit A.

       8.      Hirsch then licensed the Photograph to the New York Post. On December 6, 2018,

the New York Post ran an article that featured the Photograph titled Nanny accused of trying to

kill infant cries on stand, denies allegations. See URL: https://nypost.com/2018/12/06/nanny-

accused-of-trying-to-kill-infant-cries-on-stand-denies-allegations/. Hirsch’s name was featured

in a gutter credit identifying him as the photographer of the Photograph. A true and correct copy

of the article is attached hereto as Exhibit B.
              Case 3:19-cv-00064 Document 1 Filed 02/18/19 Page 3 of 6



       9.      Hirsch is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-134-338.

       B.      Defendant’s Infringing Activities

       11.     On or about, December 11, 2018, NPG ran an article on the Website entitled

Nanny convicted of shoving baby wipe down infant’s throat. See URL:

https://www.kvia.com/news/us-world/nanny-convicted-of-shoving-baby-wipe-down-infant-s-

throat/926007291. The article featured the Photograph. A screenshot of the Photograph on the

article is attached hereto as Exhibit C.

       12.     NPG did not license the Photograph from Plaintiff for its article, nor did NPG

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     NPG infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. NPG is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
                Case 3:19-cv-00064 Document 1 Filed 02/18/19 Page 4 of 6



          16.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.    As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          18.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

          19.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          20.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

          21.    Upon information and belief, in its article on the Website, Defendant copied the

Photograph from the New York Post which contained a gutter credit underneath the Photograph

stating, “Steven Hirsch” and placed it on its Website without the gutter credit.

          22.    Upon information and belief, NPG intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

          23.    The conduct of NPG violates 17 U.S.C. § 1202(b).

          24.    Upon information and belief, NPG’s falsification, removal and/or alteration of the

aforementioned copyright management information was made without the knowledge or consent

of Plaintiff.
              Case 3:19-cv-00064 Document 1 Filed 02/18/19 Page 5 of 6



       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by NPG intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. NPG also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

       26.     As a result of the wrongful conduct of NPG as alleged herein, Plaintiff is entitled

to recover from NPG the damages, that he sustained and will sustain, and any gains, profits and

advantages obtained by NPG because of their violations of 17 U.S.C. § 1202, including

attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from NPG statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant NPG be adjudged to have infringed upon Plaintiff’s copyrights in

               the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant NPG be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

               profits, gains or advantages of any kind attributable to Defendant’s infringement

               of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

               per copyrighted work infringed pursuant to 17 U.S.C. § 504;
             Case 3:19-cv-00064 Document 1 Filed 02/18/19 Page 6 of 6



       4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

              a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       7.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       8.     That Plaintiff be awarded pre-judgment interest; and

       9.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 18, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard P. Liebowitz, Esq.
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com
                                                            Attorneys for Plaintiff Steven Hirsch
